DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
It is noted that:
Claims 5 and 13 are amended
Claims 16 is cancelled

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “the first layer has a width along a circumferential direction that is thinner than a width along the circumferential direction of the second layer at an inner periphery of the second layer”
as claimed in claim 5 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Honkura (US 20130038323 A1) in view of Morita (JP 11-162742 A) and further in view of Kikuchi (US 20110048766 A1).
Regarding Claim 5:
Honkura teaches that An MI element comprising: 
an amorphous wire (1, Figs. 1-2; para 0070-0071); 
an insulator layer (2, 5; para 0071) formed on an outer periphery (not expressly labeled; construed from Morita’s Fig. 2) of the amorphous wire; and a coil (6) formed in a spiral shape on an outer peripheral surface of the insulator layer, 
Honkura does not teach that wherein the coil is formed of two layers of a first plating layer and a second layer formed on an outer peripheral surface of the first layer, as claimed.
However, Morita discloses that the coil (12, Fig. 1; para 0017) is formed of two layers of a first plating layer and a second layer formed on an outer peripheral surface of the first layer (not expressly label; construed from the statement “ a silver conductive film is further formed by electrolytic plating” in para 0013.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Honkura in view of Morita to have wherein the coil is formed of two layers of a first plating layer and a second layer formed on an outer peripheral surface of the first layer to provide an inductance element in which the inductance is enhanced and magnetic flux leakage to outside is prevented (see Abstract).
The modified Honkura does not teach that the first layer has a width along a circumferential direction that is thinner than a width along the circumferential direction of the second layer at an inner periphery of the second layer.
However, Kikuchi teaches that the first layer (3, Fig.2; para 0027) has a width (not labeled; i.e. width of the layer 3 ) along a circumferential direction that is thinner (construed from Fig. 2; see “Note” below) than a width (not labeled; i.e. width of the layer 2) along the circumferential direction of the second layer at an inner periphery of the second layer.
Note: Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all the claimed structural features and how they are put together. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928). The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP § 2125.I for more information on prior art drawings as “enabled disclosures”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Honkura in view of Kikuchi to have the first layer has a width along a circumferential direction that is thinner than a width along the circumferential direction of the second layer at an inner periphery of the second layer to provide a highly flexible insulation coating with good press-formability (see para 0011).

Regarding Claim 6:
As applied to claim 5, the modified Honkura teaches that the coil is covered with a resin layer (18, see Morita’s Fig.1 and  Abstract), and a gap (not expressly labeled; construed from Morita’s Fig.1) between the coils is filled with resin.  

Regarding Claim 7, 10:
As applied to claim 5, and 6, the modified Honkura teaches that a thickness (not expressly labeled; i.e. thickness of the layer 2 in Honkura’s Fig. 2) in of the insulator layer is formed uniformly in a circumferential direction.

Claims 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Honkura in view of Morita in view of Kikhchi and further in view of Akio (JP 11-109006 A).
Regarding Claims 9, 12:
As applied to claim 5, and 6, the modified Honkura does not teach that both ends of the coil are formed as annular coil electrodes that surround the insulator layer.
	However, Akio teaches that both ends of the coil (4, Fig. 2; para 0013) are formed as annular coil electrodes (10, 11; Fig. 1; para 0013) that surround (construed from Fig. 2) the insulator layer (12).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Honkura in view of Akio to have both ends of the coil are formed as annular coil electrodes that surround the insulator layer to obtain a sensor with improve linearity and temperature characteristics by winding a bias coil and a negative feedback coil around a thin-film magnetic core via an insulator (see Abstract).

Allowable Subject Matter
Claims 8, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 8 and 11 recite, wherein both ends of the amorphous wire are connected to electrodes each of which is formed of two layers of an electroless plating layer 4 that covers an end of the insulator layer and an electrolytic plating layer formed on an outer peripheral surface of the electroless plating layer.
Claims 13-15 and 17-20 are allowed.
Claim 13 recites: An MI element comprising: 
an amorphous wire; 
an insulator layer formed on an outer periphery of the amorphous wire; and 
a coil formed in a spiral shape on an outer peripheral surface of the insulator 
layer, 
wherein the coil is formed of two layers of a first layer and a second layer formed on an outer peripheral surface of the first layer, 
wherein both ends of the amorphous wire are connected to electrodes each of which is formed of two layers of a first layer that covers an end of the insulator layer and a second layer formed on an outer peripheral surface of the first layer.
 
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

Response to Arguments
Applicant's arguments have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference, and/or newly found prior art reference(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837